Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the U.S. Securities and Exchange Commission on April 26, 2010 Registration File No. 33-00480 and File No. 811-04415 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 44 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 50 [X] (Check Appropriate Box or Boxes) College Retirement Equities Fund (Exact Name of Registrant) Not Applicable (Name of Insurance Company) 730 Third Avenue New York, New York 10017-3206 (Address of Insurance Companys Principal Executive Offices) Insurance Companys Telephone Number, including Area Code: (212) 490-9000 Name and Address of Agent for Service: Copy to: Stewart P. Greene, Esquire Jeffrey S. Puretz, Esquire College Retirement Equities Fund Dechert LLP 730 Third Avenue 1treet, N.W. New York, New York 10017-3206 Washington, D.C. 20006-2401 Securities to be Registered: Interests in an open-end management investment company for individual and group flexible payment deferred variable annuity contracts Approximate Date of Proposed Public Offering: As soon as practicable after effectiveness of the Registration Statement. It is proposed that this filing will become effective (check appropriate box): [ ] Immediately upon filing pursuant to paragraph (b) [ X ] On May 1, 2010 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] On (date) pursuant to paragraph (a)(1) [ ] On (date) pursuant to paragraph 9(a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS MAY 1, 2010 COLLEGE RETIREMENT EQUITIES FUND (CREF) Individual, Group and Tax-Deferred Variable Annuities This prospectus (Prospectus) describes the individual, group and tax-deferred variable annuities CREF offers. It contains information you should know before purchasing a CREF variable annuity and selecting your investment options. Please read it carefully before investing and keep it for future reference. Investment in a CREF variable annuity is subject to risk and you could lose money. CREF does not guarantee the investment performance of its accounts, and you bear the entire investment risk. CREF provides variable annuities for retirement and tax-deferred savings plans for employees of colleges, universities, other educational and research organizations and other governmental and non-profit institutions. CREFs main purpose is to invest funds for your retirement and pay you income based on your choice of eight investment accounts: § Stock § Bond Market § Global Equities § Inflation-Linked Bond § Growth § Social Choice § Equity Index § Money Market You or your employer can purchase a CREF variable annuity certificate or contract (which together will be referred to in this Prospectus as a contract) in connection with certain types of retirement plans. CREF offers the following contracts: § RA (Retirement Annuity) § GA (Group Annuity) and Institutionally Owned GSRAs § GRA (Group Retirement Annuity) § Classic, Roth IRA and Rollover (Individual Retirement Annuity) including SEP IRAs (Simplified Employee Pension Plans) § SRA (Supplemental Retirement Annuity) § GSRA (Group Supplemental Retirement Annuity) § Keogh § Retirement Choice and Retirement Choice Plus Annuity § ATRAs (After Tax Retirement Annuities) Note that state regulatory approval may be pending for certain of these contracts and they may not currently be available in your state. More information about CREF is contained in its Statement of Additional Information (SAI) dated May 1, 2010, which is incorporated by reference into this Prospectus.
